Order entered December 1, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-00729-CR

                     EX PARTE ALIX HENRY SANDERS

               On Appeal from the County Criminal Court No. 3
                            Dallas County, Texas
                   Trial Court Cause No. MC20-A1137-C

                                      ORDER

      Before the Court is the State’s November 25, 2020 motion for extension of

time to file its brief. We GRANT the motion and ORDER the State to file its brief

by December 30, 2020.

      The record in this case does not include a certification of appellant’s right to

appeal. The appeal cannot proceed without the trial court’s certification. See TEX.

R. APP. P. 25.2(d). Accordingly, we ORDER the trial court to prepare and file, by

December 30, 2020, a certification of appellant’s right to appeal.


                                              /s/   BILL PEDERSEN, III
                                                    JUSTICE